 
LOCKBOX AGREEMENT


THIS LOCKBOX AGREEMENT, dated as of May __, 2008 (this “Agreement”), by and
between SJ Electronics, Inc. (f/k/a Acheron, Inc.), a Nevada corporation (the
“Company”), Tri-State Title & Escrow, LLC, in its capacity as collateral agent
(the “Collateral Agent”), and Ming Liu (the “Lockbox Agent”).


WITNESSETH:


WHEREAS, the Company and the several Investors (such capitalized term and all
other capitalized terms used in this Agreement having the meanings provided in
Section 1) are parties to the Note Purchase Agreement, pursuant to which, among
other things, the Investors have agreed to purchase the Notes from the Company;


WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company and the Collateral Agent are executing and delivering the Security
Agreement and the Collateral Agency Agreement with the Collateral Agent pursuant
to which, among other things, the Company is granting a security interest in the
Collateral, including, without limitation, all of the Company's right, title and
interest in and to all Accounts Receivable to the Collateral Agent for the
ratable benefit of the Holders;


WHEREAS, in order to give effect to and perfect the security interest in certain
of the collateral subject to the Security Agreement, this Agreement provides
that all payments to the Company pursuant to the Security Agreement shall be
paid into a Collateral Account and disbursed from the Collateral Account in
accordance with the terms of this Agreement; and
 
WHEREAS, it is a condition precedent to the several obligations of the Investors
to purchase their respective Notes pursuant to the Note Purchase Agreement that
the Company and the Collateral Agent shall have executed and delivered this
Agreement for the ratable benefit of the Holders;


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.  Definitions.


(a) Reference is hereby made to the Notes for a statement of the terms thereof.
All terms used in this Agreement which are defined in the Notes, Note Purchase
Agreement or other Transaction Documents and which are not otherwise defined
herein shall have the same meanings herein as set forth therein.
 
 
 

--------------------------------------------------------------------------------

 
 
(b) All the agreements or instruments herein defined shall mean such agreements
or instruments as the same may from time to time be supplemented or amended or
the terms thereof waived or modified to the extent permitted by, and in
accordance with, the terms thereof and of this Agreement.


(c) The following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):


”Accounts Receivable” means all rights to payment for goods sold or leased or
for services rendered, whether or not such rights have been earned by
performance. Lite-On, Inc. is expressly excluded from account debtors on the
Accounts Receivable.


“Collateral Account” means the account maintained at the Collateral Agent for
the ratable benefit of the Holders which is identified in clause (b) of Section
2 and entitled “SJ Electronics Noteholder Collateral Account”, and any successor
or replacement account.


“Event of Default” means:


(1) the failure by the Company to perform in any material respect any obligation
of the Company under this Agreement as and when required by this Agreement;


(2) any representation or warranty made by the Company pursuant to this
Agreement shall have been untrue in any material respect when made or deemed to
have been made; or


(3) any Event of Default, as that term is defined in the Security Agreement; or


(4) any Event of Default, as that term is defined in any of the Notes.


“Holder” means any Investor or any holder from time to time of any Note.


“Majority Holders” means at any time such of the holders of Notes, which based
on the outstanding principal amount of the Notes, represents a majority of the
aggregate outstanding principal amount of the Notes.


“Note Purchase Agreement” means the Note Purchase Agreement, dated as of May
___, 2008, by and between the Company and the respective Investor parties
thereto pursuant to which the Company issued the Notes.


“Notes” means the Company’s 15% Senior Secured Convertible Notes due 2009 issued
pursuant to the Note Purchase Agreement, including, without limitation.


“Person” means any natural person, corporation, partnership, limited liability
company, trust, incorporated organization, unincorporated association or similar
entity or any government, governmental agency or political subdivision.


 
2

--------------------------------------------------------------------------------

 
 
“Security Agreement” means the Pledge and Security Agreement, dated as of May
__, 2008, between the Company and the Collateral Agent.


“Transaction Documents” means the Notes, the Note Purchase Agreement, this
Agreement, the Security Agreement, the Collateral Agency Agreement, the Guaranty
and the other agreements, instruments and documents contemplated hereby and
thereby.


2. Payments. (a) The Company agrees, that, within thirty (30) Business days of
the date of this Agreement the Company shall irrevocably instruct in writing
(the “Instruction”) all the account debtors on the Accounts Receivable that
payments in respect thereof shall be made by wire transfer of funds to the
Collateral Account.


If the Company fails to give the Instruction in accordance with Section 6(j) of
the Security Agreement, the Collateral Agent may, in its own name or in the name
of the Company, give the Instruction directly to the account debtors on the
Accounts that constitute part of the Collateral and to all of the parties to
Contracts that constitute part of the Collateral.


(b) If any Person who has not already received the Instruction is to become an
account debtor on the Accounts Receivable, the Company shall instruct such
Person that payments in respect thereof shall be made in the manner set forth in
Section 2(a). If the Company fails to give the instructions in accordance with
this Section 2(b), the Collateral Agent may, in its own name or in the name of
the Company, give such instructions directly to such Person.


3.  No Contrary Instructions. Without the prior written consent of the
Collateral Agent and the Majority Holders, the Company shall not revoke, rescind
or modify the Instruction or take any other action which is contrary to or
inconsistent with this Agreement or the Security Agreement. If for any reason
the Company receives any payment from an account debtor or party to a Contract
on or after the Notice Date, the Company shall immediately deposit such payment,
and any interest or proceeds thereon, in the Collateral Account. Prior to such
deposit, the Company shall hold all such funds in trust for the exclusive
benefit of the Collateral Agent and the Holders pursuant to this Agreement.


4. Collateral Account.  The Collateral Account shall be under the shared control
of the Lockbox Agent and the Collateral Agent (the “Authorized Parties”). All
cash deposited in the Collateral Account pursuant to this Agreement, and all
interest earned thereon, shall be held in the Collateral Account and shall at
all times be segregated from the funds and property of any other Person. The
assets in the Collateral Account shall be held in cash only and shall not be
invested in any securities. Funds may be withdrawn from the Collateral Account
by the Company at its sole discretion, provided that no Event of Default has
occurred and is continuing. After an Event of Default has occurred and is
continuing, funds may be withdrawn from the Collateral Account only by the
Authorized Parties acting jointly.


 
3

--------------------------------------------------------------------------------

 
 
5. Representations and Warranties. The Company hereby represents and warrants to
and for the benefit of the Lockbox Agent, the Collateral Agent and the Holders
that:


(a) Power and Authority. The Company has full power, authority and legal right
to enter into this Agreement.


(b) Binding Obligation.  This Agreement has been duly authorized by the Company
and has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms.


(c) Non-Contravention.  The execution, delivery and performance of this
Agreement will not violate any provision of any applicable law or regulation or
of any order, judgment, writ, award or decree of any court, arbitrator or
governmental authority, domestic or foreign, or of any securities issued by the
Company or any Subsidiary, or of any mortgage, indenture, lease, contract or
other agreement, instrument or undertaking to which the Company or any
Subsidiary is a party or which purports to be binding upon the Company or any
Subsidiary or upon any of their respective assets and will not result in the
creation or imposition of any Lien on any of the assets of the Company or any
Subsidiary except as expressly permitted by this Agreement and the other
Transaction Documents.


(d) Consents.  No consent (other than consents which have been obtained) of any
party, and no filing, approval, registration, recording or other action is
required in connection with the execution, delivery or performance of this
Agreement by the Company.


6. Indemnification. The Company agrees to pay, indemnify, and to save the
Lockbox Agent, the Collateral Agent and each Holder harmless from, any and all
liabilities, costs and expenses (including, without limitation, legal fees and
expenses) (i) with respect to, or resulting from, any delay in paying any and
all excise, sales or other taxes which may be payable or determined to be
payable with respect to the Collateral Account, (ii) with respect to, or
resulting from, any failure or delay by the Company in complying with any law or
regulation applicable to the Collateral Account or (iii) in connection with this
Agreement, any breach or alleged breach hereof, or any action taken by the
Lockbox Agent, the Collateral Agent or any Holder in exercising its rights
hereunder.


7. Security Agreement. The Collateral Account, and all funds due to the Company
and deposited in the Collateral Account, are subject to the security interest of
the Collateral Agent pursuant to the Security Agreement in accordance with the
terms thereof.


8. Paragraph Headings, Captions, Etc. The paragraph headings, the captions and
the footers used in this Agreement are for convenience of reference only and are
not to affect the construction hereof or be taken into consideration in the
interpretation hereof.


 
4

--------------------------------------------------------------------------------

 
 
9. Effective Date; Termination.  This Agreement shall become effective at the
time of first issuance of any Note on the earliest Issuance Date when executed
and delivered by the Company and the Collateral Agent. Upon the payment and
performance in full by the Company of its obligations under the Transaction
Documents, the Company's obligations under this Agreement shall terminate, any
funds remaining in the Collateral Account shall be paid to the Company, and
promptly thereafter the parties shall instruct the account debtors on all
Accounts that theretofore constituted Collateral and all parties to Contracts
that theretofore constituted Collateral to make all further payments due to the
Company directly to the Company.


10. Integration. This Agreement represents the entire agreement of the Company
the Collateral Agent and the Lockbox Agent with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the parties relative to the subject matter hereof not expressly set forth or
referred to herein.


11. Governing Law. This Agreement and the rights and obligations of the Company
under this Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.


12. Counterparts; Execution. This Agreement may be executed in any number of
counterparts and all the counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement, once executed by a
party, may be delivered to the other party hereto by telephone line facsimile
transmission of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.
 
[Signature page follows]

 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and delivered as of the date first above written.


SJ ELECTRONICS, INC.
 
By:
   
Name:
   
Title:
 



ACKNOWLEDGED AND AGREED:
     
TRISTATE TITLE & ESCROW, LLC
     
By:
     
Name:
   
Title:
     
LOCKBOX AGENT
         
Ming Liu
 

 
 
6

--------------------------------------------------------------------------------

 